Case 1:21-cv-00059-JPH-MPB Document 18 Filed 08/10/21 Page 1 of 3 PageID #: 95




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

OPIE GLASS,                                             )
                                                        )
                               Petitioner,              )
                                                        )
                          v.                            )        No. 1:21-cv-00059-JPH-MPB
                                                        )
UNITED STATES OF AMERICA,                               )
                                                        )
                               Respondent.              )

Order Granting Motion to Subpoena, Motion to Amend, and Motion for Extension of Time

        Petitioner Opie Glass pleaded guilty to conspiracy to possess with intent to distribute

methamphetamine and was sentenced to 292 months' imprisonment. United States v. Glass, 1:18-

cr-313-JPH-MJD, dkt. 291. He challenges his conviction and sentence under 28 U.S.C. § 2255

alleging that his counsel provided ineffective assistance during his plea negotiations. Mr. Glass

has filed a motion to amend his § 2255 petition and a motion to subpoena phone recordings.

                                        I. Motion to Subpoena

        In his motion to subpoena, Mr. Glass asks the Court to subpoena all of the calls he made

to his attorney while he was confined at the Oldham County Detention Center. "A habeas

petitioner, unlike the usual civil litigant in federal court, is not entitled to discovery as a matter of

ordinary course." Bracy v. Gramley, 520 U.S. 899, 904 (1997). Rule 6(a) of the Rules Governing

Section 2255 Proceedings for the United States District Courts states that "[a] judge may, for good

cause, authorize a party to conduct discovery under the Federal Rules of Criminal Procedure or

Civil Procedure, or in accordance with the practices and principles of law. . . ." Mr. Glass asserts

that the transcripts he seeks will provide evidence to support his claims that his counsel failed to




                                                   1
Case 1:21-cv-00059-JPH-MPB Document 18 Filed 08/10/21 Page 2 of 3 PageID #: 96




adequately advise him. Accordingly, the motion to subpoena, dkt. [13], is granted to the extent

that Mr. Glass is granted leave to attempt to obtain these records if they exist.

                                       II. Motion to Amend

       In his motion to amend, Mr. Glass asserts that he wishes to submit the transcripts discussed

above in support of his § 2255 motion. He states that these transcripts will support his claims that

his attorney provided ineffective assistance. Mr. Glass also provides an affidavit he wishes to

include with his § 2255 motion in which he discusses conversations he had with his attorney.

       The motion to amend, dkt. [12], is granted to the extent that Mr. Glass has been permitted

to seek discovery of the transcripts and may amend his § 2255 motion with any such evidence he

receives and with an affidavit. The Court notes, however, that the affidavit that Mr. Glass has filed

is not sworn under penalty of perjury as required by 28 U.S.C. § 1746. If Mr. Glass wishes to

present the statements made in his affidavit as evidence in support of his § 2255 motion, he should

submit a declaration that is sworn under penalty of perjury.

                                          III. Conclusion

       As discussed above, Mr. Glass's motion to amend, dkt. [12], and motion to subpoena, dkt.

[13], are each granted. The clerk shall include an endorsed, but otherwise blank, subpoena with

Mr. Glass's copy of this Order. It is Mr. Glass's responsibility to ensure that the subpoena is served

properly. Mr. Glass shall have through October 11, 2021, to file an amended § 2255 motion that

contains all of the evidence he wishes to include. The United States' motion for an extension of

time, dkt. [17], is granted to the extent that the United States shall have through November 15,

2021, to file a response to the § 2255 motion.




                                                  2
Case 1:21-cv-00059-JPH-MPB Document 18 Filed 08/10/21 Page 3 of 3 PageID #: 97




       The Bureau of Prisons inmate locator indicates that Mr. Glass is currently housed at the

Federal Correctional Institution in Terre Haute, Indiana. Accordingly, the clerk shall update the

docket to reflect Mr. Glass's address as indicated in the Distribution of this Order.

SO ORDERED.

Date: 8/10/2021




Distribution:

Opie Glass
Reg. No 16847-028
Terre Haute FCI
PO Box 33
Terre Haute, IN 47808

All Electronically Registered Counsel




                                                  3
